DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almog [US 20150015448] in view of Boutayeb et al. [Boutayeb, US 20170018848].
As to claim 1. Almog discloses An RFID transponder comprises: 
an antenna, antenna modules 110, 120, [fig. 1A], comprising a radiating element or elements, [0041],
an IC, transceiver 105, coupled to the antenna, [0041, fig. 1A],
a parasitic radiating element or elements, parasitic antenna circuits 140, [fig. 1A, 0048], 
said radiating element being matched to create a first polarization vector to be excited, [0036], 
said parasitic radiating element being arranged to follow the antenna at proximity of the radiating element, [fig. 1A], so that the parasitic element is extending on two to all sides of the radiating element, [fig. 1A], and 
the parasitic radiating element being matched to create a second polarization vector to be excited, every antenna has a polarization vector when transmitting.
Almog fails to disclose an RFID transponder comprising a layered structure comprising a dielectric substrate, the antenna and the IC being situated on the dielectric substrate; wherein the second polarization vector being perpendicular to the first polarization vector.
Boutayeb teaches a parasitic antenna element comprising a patch antenna and a microcontroller 124 arranged on a fiberglass laminate, which is a dielectric material, printed circuit board, [0035, 0038]; wherein the polarization of the parasitic antenna is orthogonal to the polarization of the radiating antenna, [0047].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Almog with that of Boutayeb to avoid the two radiation from coupling and reduce the effect of the parasitic antenna on the radiating antenna.

claim 8. Almog discloses The RFID transponder as claimed in claim 1, wherein the parasitic radiating element is arranged to couple to the radiating element by a magnetic (inductive) field, [0052].  

As to claim 9. Almog discloses The RFID transponder as claimed in claim 1, wherein the parasitic radiating element is arranged to couple to the radiating element by an electric (capacitance) field, [0052].  

As to claim 10. Almog discloses The RFID transponder as claimed in claim 1, wherein the parasitic radiating element is arranged to couple to the radiating element by an electromagnetic (combination of inductive and capacitance) field, [0052].  

As to claim 12. Almog discloses The RFTD transponder as claimed in claim 1, wherein at least one parasitic element is arranged on a different plane surface as the radiating element(s), [fig. 1A].  

As to claim 13. Almog discloses The RFID transponder as claimed in claim 12, wherein the at least one of said parasitic element(s) is arranged on a plane on top of the radiating element(s), [fig. 1A].

Claims 2-4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almog in view of Boutayeb as applied to claim 1 above, further in view of Kodukula et al. [Kodukula, US 20060220869].
claim 2. the combination of Almog and Boutayeb fails to disclose The RFID transponder as claimed in claim 1, wherein the radiating element has a general outer shape of a rectangle, with or without one or more recess(es), and the parasitic radiating element has an inner edge following the general outer shape of the rectangle.
Kodukula teaches an RFID tag with a radiating and parasitic antenna wherein the parasitic antenna wraps around the outer edges of the radiating antenna, [fig. 4, 0029].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Almog and Boutayeb with that of Kodukula so that the resonant frequency of the antenna can be controlled by adjusting the spacing between the resonant antenna and the radiating antenna.

As to claim 3. the combination of Almog and Boutayeb fails to disclose The RFID transponder as claimed in claim 2, wherein the parasitic radiating element extends on three sides of the radiating element.  
Kodukula teaches an RFID tag with a radiating and parasitic antenna wherein the parasitic antenna wraps around the outer edges of the radiating antenna, [fig. 4, 0029].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Almog and Boutayeb with that of Kodukula so that the resonant frequency of the antenna can be controlled by adjusting the spacing between the resonant antenna and the radiating antenna.

As to claim 4. the combination of Almog and Boutayeb fails to disclose The RFID transponder as claimed in claim 3, wherein the parasitic radiating element comprises three subareas, first of which being arranged to proximity of a first edge of the radiating element,First Named Inventor: Heikki Ahokas DRAFT second subarea being arranged to proximity of a second edge of the radiating element, and third subarea being arranged to proximity of a third edge of the radiating element wherein said first and second subareas having at least essentially equal width, and width of said third subarea being half or less than half of the width of said first and second subareas.  
Kodukula teaches an RFID tag with a radiating and parasitic antenna wherein the parasitic antenna wraps around the outer edges of the radiating antenna, [fig. 4, 0029] wherein the width of the parasitic element 123 is equal to the width of the radiating element 111 and 112 and the width of the parasitic element 122 is equal to the width of the radiating element 111 and 112; wherein the width of the parasitic element 125 is equal to less than half of the width of the radiating element 111 and 112.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Almog and Boutayeb with that of Kodukula so that the resonant frequency of the antenna can be controlled by adjusting the spacing between the resonant antenna and the radiating antenna.

As to claim 11. the combination of Almog and Boutayeb fails to disclose The RFID transponder as claimed in claim 1, wherein the radiating element(s) and the parasitic radiating element(s) are arranged on the same plane surface in the RFID transponder.  
Kodukula teaches an RFID tag with a radiating and parasitic antenna wherein the parasitic antenna wraps around the outer edges of the radiating antenna on the same planar surface, [fig. 4, 0029].
.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almog in view of Boutayeb as applied to claim 1 above, further in view of Kodukula and Daniel [US 20190044247].
As to claim 5. the combination of Almog and Boutayeb fails to disclose The RFID transponder as claimed in claim 1, wherein the radiating element has a general outer shape of an ellipsoid, with or without one or more recess(es), and the parasitic radiating element has an inner edge following the general outer shape.
Kodukula teaches an RFID tag with a radiating and parasitic antenna wherein the parasitic antenna wraps around the outer edges of the radiating antenna on the same planar surface, [fig. 4, 0029].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Almog and Boutayeb with that of Kodukula so that the antenna can be made on a signal printed circuit board.
The combination of Almog and Boutayeb fails to disclose that the shape is of the ellipsoid.
Daniel teaches an antenna with comprising a radiating 304 and parasitic antenna 306 arranged wherein the parasitic antenna is arranged inside the opening of the radiating antenna 304, [fig. 3, 0043]; wherein the shape of the antenna can take any shape, [0042].


As to claim 6. Almog discloses The RFID transponder as claimed in claim 1, wherein the radiating element has a general outer shape of a circle, with or without one or more recess(es), [fig. 1A].
The combination of Almog and Boutayeb fails to disclose the parasitic radiating element has an inner edge following the general outer shape.
Kodukula teaches an RFID tag with a radiating and parasitic antenna wherein the parasitic antenna wraps around the outer edges of the radiating antenna on the same planar surface, [fig. 4, 0029].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Almog and Boutayeb with that of Kodukula so that the antenna can be made on a signal printed circuit board.
The combination of Almog and Boutayeb fails to disclose that the shape is of the circle.
Daniel teaches an antenna with comprising a radiating 304 and parasitic antenna 306 arranged wherein the parasitic antenna is arranged inside the opening of the radiating antenna 304, [fig. 3, 0043]; wherein the shape of the antenna can take any shape, [0042].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Almog and Boutayeb with .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almog in view of Boutayeb as applied to claim 1 above, further in view of Daniel.
As to claim 7. Almog discloses The RFID transponder as claimed in claim 1, wherein the radiating element has at least one opening, [fig. 1A].
The combination of Almog and Boutayeb fails to disclose the parasitic radiating element being arranged in said opening, wherein the parasitic radiating element has an outer edge following at least two inner edges of said opening.  
Daniel teaches an antenna with comprising a radiating 304 and parasitic antenna 306 arranged wherein the parasitic antenna is arranged inside the opening of the radiating antenna 304, [fig. 3, 0043].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Almog and Boutayeb with that of Daniel so that the shape of the antenna can be picked to fit the available area in the circuit board to minimize the footprint of the antenna.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Argument 1: The combination of prior arts do not teach the newly added limitations of claim 1.
Response 1: The Office Action is updated to consider the newly added limitations and the rejection is detailed above.

Argument 2: The solution of Boutayeb to create the second polarization vector is different from the solution implemented in the current invention.
Response 2: In response to applicant's argument that the solution of the prior art is different from the solution of the current invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688